Citation Nr: 9925039	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a low back injury with laminectomy and diskectomy.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  The current claim was received in November 
1994.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denied the benefits 
sought in March 1995, and the veteran appealed.  He presented 
testimony during a hearing which was held at the RO in 
September 1996.  The Board of Veterans' Appeals (Board) 
remanded the case to the RO in February 1998.


FINDING OF FACT

The veteran's service-connected low back injury residuals, 
including the functional impairment due to pain, are 
consistent with no more than severe intervertebral disc 
syndrome, severe lumbosacral strain, or severe limitation of 
motion.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for residuals of a low back injury with laminectomy and 
diskectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.7, 4.14, 4.40, 4.45, and Part 4, 
Diagnostic Codes 5292, 5293, and 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran complained of back problems during the latter 
part of service and reportedly injured his back when he fell 
from a roof.  He was thought to have lumbosacral strain 
without neuropathy.  Spinal X-rays during service were 
interpreted as showing bilateral spondylolysis with 
spondylolisthesis and spina bifida.  On VA examination in 
November 1980 the diagnosis was spina bifida occulta, 
congenital, by X-ray, and spondylolisthesis of L5 on S1.  
Those diagnoses were repeated on examination in 1982, along 
with chronic low back strain. 

In July 1983, VA performed an L5 laminectomy and medial 
foraminotomy to decompress the veteran's L5 nerve roots 
bilaterally.  

VA medical records from about December 1983 onward reveal 
that in late 1983, the veteran began to have symptoms of a 
hereditary spastic paraparesis due to spinal cord and 
cerebellar disease.   Records reflect that the veteran had a 
brother with similar problems.  

On private evaluation in December 1988, the examiner noted 
the veteran's history as stated by the veteran.  Physical 
examination revealed the veteran's speech to be slow.  He had 
marked imbalance, and his gait was ataxic.  He had clawing of 
his toes and increased arches bilaterally with mild equinus 
contractures of both ankles.  His gait was stumbling and he 
almost fell on several occasions in the room.  He was using a 
four-post cane in his right hand.  He had multiple calluses 
on his right hand due to cane use.  There was early 
spasticity in the upper extremities, reflexes were decreased 
in the upper extremities and increased in the lower 
extremities, and motor control was poor.  The diagnostic 
impression was that the veteran had a progressive 
neurological disorder, which was his main problem, and that 
his second problem was a grade IV spondylolisthesis which 
appeared stable.  

In a January 1989 statement from a private neurologist it was 
reported that the veteran appeared to have a hereditary 
spastic paraparesis which appeared to be getting worse.  The 
neurologist stated that it appeared to him that the service-
connected component, "namely, the lumbar disc problem" 
remained the same and that the veteran's increasing 
disability was really a reflection of the neurologic 
abnormality rather than back disease.  

On VA neurological examination in April 1990, it was opined 
that the veteran's neurological findings and complaints in 
relation to his lumbosacral injury were primarily radicular 
pain, burning dysesthesia, and probably absent ankle jerks 
and some of his lower limb weakness.  The neurologist did not 
feel that the veteran's ataxia or sphincter difficulties were 
related to his back problem.  Instead, the neurologist 
believed them to be related to the primary and hereditary 
degenerative disease.

On VA neurological examination in September 1993, the veteran 
reported having developed progressive difficulty with his 
speech and balance over the last 10 years and he reported 
having quite a few problems with low back pain due to 
spondylolisthesis that produced spinal canal narrowing.  The 
veteran communicated his opinion to the neurologist that his 
service-connected low back disability should be rated as 100 
percent disabling.  It was noted that he had been essentially 
wheelchair bound for the past three years and that he was 
drawing Social Security disability benefits.  The veteran 
expressed multiple complaints including frequent back pain, 
leg cramps and stiff and sore muscles and joints.  He also 
had urinary incontinence and difficulty using his extremities 
with frequent numbness. After examination, the impression was 
degenerative central nervous system disorder with elements of 
pallidal nigral degeneration and also with evidence of 
spastic paraplegia that may not be entirely due to but more 
directly related to his spondylolisthesis with spinal canal 
stenosis.  The neurologist opined that the veteran's 
disability rating and allocation appeared appropriate.  

VA medical records during the current rating period primarily 
concern the veteran's non service-connected degenerative 
disorder.  In June 1994 he was noted to have lower extremity 
paraparesis felt to be secondary to spinocerebellar 
degeneration.  A May 1995 VA medical record states that the 
veteran had no muscle spasm that day and that his lumbosacral 
strain was stable.  

During a hearing which was held at the RO in September 1996, 
the veteran indicated that he had dull back pain, and 
radiating back pain sometimes that would feel like a sudden 
stab, with a burning feeling through his knees on these 
occasions.  This would occur two to three times a day, 
usually right after he got up and then later in the day.  He 
indicated that he had learned how to keep his back pain more 
or less confined to a dull ache.  Transcript.

When the veteran was seen at a VA neurology clinic in 
December 1996, he reported having chronic low back pain 
without radiation.  He was felt to have severe 
spondylolisthesis.  He also was noted to have urinary 
incontinence that was not a new symptom.  Motor examination 
was 5/5 bilaterally in the upper extremities and 3-4/5 
bilaterally in the lower extremities with increased tone and 
no atrophy.  It was noted that the examination overlapped 
with his spinocerebellar degeneration symptoms, but that he 
was much weaker in the legs than in the arms.  Severe 
spondylolisthesis was again assessed in January 1997.

In April 1997, the veteran's representative stated that the 
veteran's service-connected low back disability had become so 
severe that it rendered him wheelchair bound and incontinent 
of bowel and bladder.  

On VA orthopedic examination in May 1997, the examiner noted 
the veteran's history of a laminectomy in 1983.  The veteran 
stated that he did well until nine months later when he began 
stumbling and could not lift his legs.  That problem 
progressed.  Currently, he could bear weight for transfers 
only, having no independent ambulation.  He was noted to wear 
a full time rigid spinal orthosis, which limited his spinal 
motion.  His quadriceps strength was +3/5 bilaterally.  His 
hip motor strength was +2/5.  He had sensation over several 
dermatomes in the lower extremities.  Radiographs revealed a 
grade three spondylolisthesis with what appeared to be 
stenosis at L5-S1 and L4-5.  In regard to diagnoses, the 
orthopedic examiner that the veteran was non-ambulatory due 
to neurological deficits to his lower extremities beginning 
with his hip flexors and extensors.  It was noted that the 
exact nature/onset of the problems could not be determined.     

On VA neurology examination in May 1997, the veteran 
complained of pain in his lower back which spread in a dull 
ache all over his back.  He also claimed problems with 
balance.  It was noted that he used a wheelchair and that he 
carried diagnoses of spinal cerebellar degeneration and 
severe spondylolisthesis of L5, S1.  Clinically, deep tendon 
reflexes were 3+/4 at the patella and Achille's tendon, toes 
were upgoing bilaterally, and there was no clonus.  Gait 
could not be tested.  The neurologist noted that the veteran 
had both spinal cerebellar atrophy and chronic lower back 
pain, and that his disability could not be attributed 
completely to his lower back problems, which consisted of 
pain and degenerative disease.  Instead, it was more likely 
that his gait impairment could be largely attributed to his 
central nervous system degenerative disease.  

When the veteran was seen at a VA neurology clinic in 
September 1997, he had 1/5 strength in his hip flexors, 5/5 
in his knee extensors, 4/5 in his knee flexors, and 5/5 in 
his plantar flexors and dorsiflexors.  

On a VA neurology examination in August 1998, the examiner 
noted that the claims folder had been reviewed.  The 
veteran's history of lumbar laminectomy was noted, after 
which he reportedly had good return of function and no lower 
extremity problems for about 10 months, then noting problems 
with his gait that progressed.  The veteran reported having 
significant and constant back pain which had been alleviated 
somewhat with the use of a back support device.  Clinically, 
his strength was 5/5 in the upper extremities, and 3/5 in the 
lower extremities, with noted spasticity.  His reflexes were 
3+ at the patella and Achilles' tendon.  It was noted that 
the veteran had a grade three spondylolisthesis with 
significant facet hypertrophy.  An April 1984 MRI of the 
brain was noted to have shown significant cerebellar 
degeneration, and an MRI of the spine revealed no signal 
abnormality in the spine itself.  The neurologist stated that 
the veteran's hereditary adult onset spinal cerebellar 
degeneration with spastic paraparesis was causing severe 
ataxia of his extremities with spasticity with leg pain and 
leg spasms, and that it was responsible for his being in a 
wheelchair.  The neurologist felt that the veteran's reliance 
on a wheelchair and lack of exercise had resulted in 
significant atrophy of his back muscles and that this was 
likely contributing to his degree of back pain.  However, the 
veteran's grade III spondylolisthesis was resulting in a 
significant posture abnormality which created muscle spasm 
and strain and chronic back pain.  

Pursuant to the Board's remand, the RO obtained evidence from 
the Social Security Administration (SSA) indicating that in 
1989 the veteran had been found disabled due to "Other 
Cerebral Degeneration' and "Disorder of Back."  Medical 
records provided by the SSA are mainly VA records.  In a 1989 
statement by the veteran, he reported that he could not work 
due to inability to walk far without falling, lack of balance 
and coordination, inability to concentrate for long periods, 
memory loss, and frequent loss of bladder control and 
sporadic diarrhea.  


Pertinent law and regulations

A well grounded claim for increased rating has been 
presented.  A claim for an increased disability rating is 
well grounded when it has been alleged that there has been an 
increase in the severity of the service-connected disability 
at issue.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Given the well groundedness of the claim, the Board must 
determine whether VA has met its duty to assist the veteran.  
See 38 U.S.C.A. § 5107 (West 1991).  The Board concludes that 
all relevant facts have been properly developed with respect 
to the service-connected disability at issue, and that no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is assigned.  When intervertebral disc syndrome is 
moderate with recurring attacks, a 20 percent evaluation is 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position, is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

When limitation of motion in the lumbar spine is shown to be 
severe, a 40 percent evaluation is assigned.  If limitation 
of motion in the lumbar spine is moderate, a 20 percent 
evaluation is assigned.  For slight limitation of motion in 
the lumbar spine, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It should be noted at the outset that the medical evidence 
shows the veteran has a progressive, degenerative disorder of 
the nervous system that has been described at times as 
hereditary and is not service connected.  Although he now 
uses a wheelchair, the medical evidence does not show that 
such is necessitated by the service connected disability 
which is assigned the maximum schedular rating under the 
diagnostic codes for limitation of lumbar spine motion and 
lumbosacral strain.  In fact, the competent evidence tends to 
show that the use of a wheelchair has resulted from the 
progressive nervous system disorder. 

It must now be determined whether the service-connected 
disability warrants a 60 percent rating under Diagnostic Code 
5293, intervertebral disc syndrome.  As noted, a 60 percent 
rating is warranted for intervertebral disc syndrome of 
pronounced degree, manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  When the disorder is 
severe, a 40 percent rating is warranted.  The medical 
evidence shows that although in the past the veteran had had 
absent ankle jerks, his ankle jerks were present (3+/4) at 
the time of the May 1998 neurological examination.  He is not 
shown to have other neurological impairment due to the 
service-connected disability.  Additionally, his plantar 
flexors and dorsiflexors have good strength.  Although there 
is evidence that his spondylolisthesis has resulted in 
abnormal posture with muscle spasm and back pain, the medical 
evidence also indicates that his cerebellar degeneration with 
spastic paraparesis has caused leg pain and spasms, resulting 
in his being in a wheelchair, which, in turn, resulted in 
atrophy of back muscles and likely contributed to his back 
pain.  Thus, some of the veteran's back pain apparently is 
not due to the service-connected disability.  Although the 
evidence suggests that some lower extremity muscle weakness 
may be due to his service-connected disability and the Board 
notes that on occasion he reported a burning type pain in his 
lower extremities, the medical evidence does not show that he 
currently has any appreciable sciatic neuropathy.  

Additionally, the veteran's service connected back disability 
has been medically characterized as "severe."  While the 
Board acknowledges his report of back pain and other 
symptoms, the evidence does not show that the symptoms 
contemplated by Diagnostic Code 5393 are present with only 
little intermittent relief.  The numerous VA outpatient 
records on file show that over the last several years the 
veteran has been seen primarily for his progressive 
neurological disorders, the severity of which the Board 
acknowledges.  However, the service-connected back disability 
along is not shown by the competent and probative evidence to 
be  more than severe, thereby not warranting an increased 
rating under Diagnostic Code 5293.

As far as the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
concerned, the Board notes that pain can be compensated only 
to the extent that it is supported by clinical findings such 
as atrophy, muscle spasm, and the like, 38 C.F.R. §§ 4.40 and 
4.45, and only to the extent that it is due to 
service-connected disability.  38 C.F.R. § 4.14.  In this 
case, the veteran had no muscle spasms in his back when he 
was examined.  The atrophy of back muscles has been 
attributed to his reliance on the wheelchair and lack of 
formal exercise program and has been noted to contribute to 
his back pain.  Those are nonservice connected factors.  His 
service-connected disability is also manifested by pain but 
such is shown to be encompassed by the current disability 
rating.  Further, it is noted that, when the veteran applied 
for Social Security befits, his statement of why he could not 
work did not include back pain, pain radiating into the lower 
extremities, or other symptoms of the back disability.  Since 
the veteran's service-connected low back disability as a 
whole has been opined to be no more than severe in nature and 
has been opined as relatively stable for several years, and 
in view of the extensive medical evidence of record, the 
Board finds that an increased rating is not warranted in 
light of 38 C.F.R. §§ 4.40 and 4.45.  

The benefit of the doubt doctrine does not apply.  While one 
physician could not determine the exact nature of the 
veteran's disability, the evidence as a whole convincingly 
shows that the veteran is predominantly disabled by 
nonservice-connected cerebellar spinal paraparesis, and that 
his service-connected disability has remained relatively 
stable for a number of years and is no more than severe in 
degree.  




Additional matter

In response to contentions, the Board notes that medical 
evidence shows the veteran to have a nonservice-connected 
adult-onset hereditary cerebellar spinal paraparesis, the 
manifestations of which may not be used to increase the 
service-connected disability rating.  38 C.F.R. § 4.14.  
Predominantly, the medical professionals have opined that it 
accounts for significant lower extremity pathology over and 
above any resulting from the service-connected low back 
disability, which is no more than severe in nature.  Medical 
evidence shows that the hereditary paraparesis is the reason 
he uses a wheelchair, and he has spastic paraplegia, ataxia 
and sphincter difficulties because of it.  Lay assertions as 
to the etiology of the veteran's various 
symptoms/manifestations or as to the degree of the 
service-connected disability are not considered to be 
competent evidence of the same.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet.App. 91, 93 (1993). 

The representative asserts that an opinion from VA's Chief 
Medical Director or an independent medical expert is 
warranted, per 38 C.F.R. § 20.901 (1998).  The Board may 
obtain such an opinion when in its judgment, medical 
expertise is needed for equitable disposition of an appeal.  
In turn, the Board may obtain an advisory medical opinion 
from one or more independent medical experts when, in the 
opinion of the Board, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal.  See 38 U.S.C.A. § 7109 (West 1991 & Supp. 1995); 38 
C.F.R. § 20.901(a) and (d) (1998).  It is true in this case 
that a certain degree of medical estimation is necessary to 
assess the degree of the service-connected disability in 
light of the nonservice-connected disability, but the 
physicians who have examined the veteran have already done 
this adequately and there is sufficient evidence for deciding 
the claim.  Under the law, the necessity of obtaining the 
opinions the representative requests is left to the 
discretion of the Board, Bielby v. Brown, 7 Vet. App. 260, 
269 (1994), and in this case, the Board concludes that 
neither type of opinion is necessary.




The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, on the other hand, the 
appellant's representative has not stated with any 
specificity why medical expertise of the Chief Medical 
Director is necessary or why this case may present a complex 
or controversial medical problem warranting an independent 
medical expert's opinion.  Rather, he merely appears to be 
seeking more evidence to challenge the evidence of record 
because it has resulted in a denial of the benefits sought.  
This is not a case where VA's duty to assist has not been 
fulfilled.

The representative appears to argue that the examination for 
which the case was remanded was not wholly compliant with the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Noting that the remand requested a VA neurology examination 
with comments on functional loss due to pain, etc., the 
representative apparently believes that the examiner did not 
fully discuss any function loss due to pain, weakened 
movement or excess fatigability due to the service-connected 
disability.   Since the veteran is not ambulatory and is 
significantly disabled due to his nonservice-connected 
neurological disorder, there were limitations on the 
examiner's ability to assess the cited factors.  The Board 
finds that the examination report is adequate under the 
circumstances of this case and when considered with the other 
evidence.   The veteran has testified, furthermore, as to the 
nature of his pain, and his testimony is accepted as 
credible.  

The second alleged Stegall violation appears to be in regard 
to whether the RO considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in its re-adjudication of the 
claim.  Even if the RO did not specifically consider those 
regulations, the Board has considered all relevant evidence 
and regulations.  Thus, further remand of the case is not 
necessary and would only result in delay.  







ORDER

A disability rating in excess of 40 percent for residuals of 
a low back injury with laminectomy and diskectomy is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

